Citation Nr: 0107447	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-06 426	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Entitlement to service connection for degenerative 
changes of the right foot.

3.  Entitlement to an increase in a 10 percent rating for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION


The veteran had active military service from October 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the RO which denied claims of service 
connection for gouty arthritis and for degenerative changes 
in the right foot (both claimed as secondary to service-
connected residuals of a right ankle injury).  The RO also 
denied an increase in a 10 percent rating for residuals of a 
right ankle injury.

The present Board decision addresses the increased rating 
issue; the service connection issues are the subject of the 
remand which follows the decision.


FINDINGS OF FACT

The veteran's service-connected residuals of a right ankle 
injury are manifest by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a right 
ankle injury have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
October 1965 to October 1967.  His service medical records 
show that he complained of pain in the right ankle from an 
injury.

In July 1997, the veteran filed a claim of service connection 
for a right ankle disorder.  He stated that he injured his 
right ankle in basic training in 1965.  

In November 1997, the RO granted service connection for 
residuals of a right ankle injury and assigned a 10 percent 
disability rating.

Private treatment records from 1998 and 1999 pertain to 
conditions other than residuals of a right ankle injury.

In September 1999, the veteran filed a claim for an increased 
rating for the right ankle disability.  

At a VA examination in November 1999, the veteran gave a 
history of injuring his right ankle during basic training in 
1965.  He complained of a giving out of the right ankle.  
Physical examination revealed palpable distal pulses.  He had 
substantial prominence over the medial malleolus but had no 
pain with palpation over the medial malleolus.  Plantar 
flexion and dorsiflexion were intact.  He could dorsiflex 
about 10 degrees beyond neutral and could plantar flex about 
40 degrees.  He was noted to have some laxity with valgus 
stressing.  He had good subtalar motion of both ankles, with 
about 10 degrees of inversion and 10 degrees of eversion, but 
when locking the subtalar joint and everting the foot he 
everted substantially on the right as compared with the left, 
which was believed to be due to previous injury.  The 
impression was history of a right ankle injury in 1965 with 
concomitant history of gout.  The examiner stated that he 
suspected the veteran had two problems going on at once: 
residual laxity from a previous injury in 1965, as well as 
superimposed gouty arthritis.  The examiner stated that he 
could not determine the cause of the veteran's bony changes 
and that the changes could be from the 1965 injury or that 
they could be due to gouty changes.  The doctor further said 
that the instability was definitely related to the 1965 
injury.  X-ray studies of the right ankle revealed an 
incompletely united secondary ossification center at the tip 
of the medial malleolus of the tibia and a well-preserved 
ankle mortise; there were also findings of degenerative 
enthesopathy noted at the attachment of the plantar 
aponeurosis inferior aspect of os calcis.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 10 percent rating 
for a right ankle disorder.  No further VA assistance is 
required to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(November 9, 2000), including new 38 U.S.C.A. § 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Code 5271 of 38 C.F.R. § 4.71a provides a 10 percent rating 
for moderate limitation of ankle motion, and a 20 percent 
evaluation is warranted for marked limitation of ankle 
motion.  

The medical evidence shows that on a VA examination in 1999, 
the veteran's right ankle dorsiflexion was only to 10 degrees 
(representing significant loss of motion compared to standard 
dorsiflexion of 20 degrees) and he could plantar flex to 
about 40 degrees (representing only slight loss of motion 
from standard plantar flexion of 45 degrees).  There was also 
some eversion problems and instability which the examiner 
associated with the right ankle injury in service.  

The veteran may have additional limitation of motion of the 
right ankle due to pain on use or during flare-ups.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. App. 321 
(1995).  Bearing in mind all of the veteran's right ankle 
symptoms, and considering the benefit-of-the-doubt doctrine 
(38 U.S.C.A. § 5107(b)), the Board finds that the service-
connected residuals of a right ankle injury are manifested by 
marked limitation of motion of the ankle, warranting a 20 
percent rating under Code 5271.  The Board notes that even if 
right ankle arthritis were considered to be part of the 
condition, such would not result in a higher rating, as 
arthritis is rating based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  For a rating higher than 20 
percent for the right ankle condition, the ankle would have 
to be ankylosed (fixed in one position) to the degree 
described in Code 5270 for ankylosis, but such code is 
inapplicable since the ankle is not ankylosed.

In sum, the Board grants an increased rating, to 20 percent, 
for the right ankle disability.


ORDER

An increased rating, to 20 percent, for residuals of a right 
ankle injury is granted.


REMAND

In January 2000, the RO denied claims of service connection 
for gouty arthritis and degenerative changes of the right 
foot (claimed as secondary to service-connected residuals of 
a right ankle injury) on the rationale that the claims were 
not well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the service connection claims are 
remanded to the RO for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection.  In this regard, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  After the foregoing, the RO should 
review, on the merits, the claims for 
service connection.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.






The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



